Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) is dated April
1, 2019, by and between Genesis Administrative Services, LLC, a Delaware limited
liability company (the “Company”), and GEORGE V. HAGER, JR. (“Executive”). 

WHEREAS, the Executive is currently employed by the Company pursuant to an
Employment Agreement, dated February 2, 2015, (the “Current Employment
Agreement”) which expires on March 31, 2020 in the event that Executive gives
notice as early as March 31, 2019 of his election to terminate any automatic
extension of the Current Employment Agreement;

WHEREAS, the Company and Executive wish to amend and restate the Current
Employment Agreement;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

1.         Employment.

          The Company agrees to continue to employ Executive, and Executive is
willing to accept such employment, for the period stated in Section 2 hereof and
upon the terms and conditions herein provided.

2.         Term.  The period of Executive’s employment under this Agreement
shall commence effective April 1, 2019, and shall, unless sooner terminated
pursuant to Section 6, continue until December 31, 2022 (such period herein
referred to as the “Term”).

3.         Position and Responsibilities. 

3.1.      Position.  As of April 1, 2019 the Company agrees to continue to
employ Executive. Executive agrees to serve in the position of Chief Executive
Officer of Genesis Healthcare, Inc. (“GEN”), as a director of GEN, and as an
executive officer and/or director of and any direct or indirect subsidiaries of
GEN (the “Company Group”) without additional compensation.  Executive agrees to
perform such services and have such duties and responsibilities, not
inconsistent with his position as Chief Executive Officer of GEN customarily
associated with and incidental to such positions and as may from time to time be
reasonably assigned to him by the Board of Directors of GEN (the “Board”).   For
purposes of this Agreement, a transfer of the Executive’s employment among
members of the Company Group shall not be deemed to be a termination of the
Executive’s employment, and the entity to which Executive’s employment is
transferred shall thereafter be deemed to be the Company for purposes of this
Agreement.

3.2.      Duties.  During the period of his employment hereunder Executive shall
devote all of his business time, attention, skill and efforts to the earnest and
faithful performance of his duties; provided,  however, that Executive may serve
as a member of the board of directors of corporations or similar positions with
other organizations which, in the Board’s judgment, will not present any



1

 

--------------------------------------------------------------------------------

 

 

3.3.      conflict of interest with the Company Group or materially interfere
with the performance of Executive’s services, duties or responsibilities
pursuant to this Agreement.  Executive has disclosed to the Company all current
boards of directors on which he is a member and shall disclose any additional
boards of directors that Executive desires to join.  Nothing in this Agreement
shall preclude Executive from engaging in charitable and community affairs, or
from managing his personal investments, provided that these activities do not
interfere with the performance of Executive’s duties and responsibilities
hereunder or violate the provisions of Section 9 of this Agreement.  While
employed by the Company, Executive shall not operate an aircraft (whether as a
pilot or a co-pilot) or take any flight lessons or keep any certification he has
current by flying additional hours (the “Flight Prohibition”).

3.4.      Place of Employment.  Executive shall perform his duties hereunder
primarily at the Company’s executive offices in Kennett Square, Pennsylvania,
and shall travel to the Company’s other offices or locations as may be necessary
or appropriate for him to perform his duties hereunder. 

4.         Compensation and Benefits. 

4.1.      Salary.  For all services rendered by Executive as Chief Executive
Officer of the Company, member of the Board, or as an officer or director of any
member of the Company Group during his employment under this Agreement, the
Company shall pay Executive a base salary at the annual rate of $900,000, which
may be increased (but not decreased) from time to time.  Without limiting the
foregoing, during the Term, the Compensation Committee of the Board, (or, if no
Compensation Committee exists, then the independent members of the Board) (the
“Committee”) shall annually review Executive’s total compensation in an effort
to provide Executive with a compensation package that is market as compared to
other Chief Executive Officers in companies of similar size in the same industry
as the Company.  The annual base salary payable to Executive in any year is
referred to herein as the “Base Salary” for such year.

4.2.      Annual Bonus.  For each fiscal year of the Company during the Term,
the Company shall afford Executive the opportunity to earn an incentive bonus
(“Bonus”) as described in this Section 4.2.  The aggregate target Bonus payable
to Executive under such program(s) shall equal one hundred fifteen percent
(115%) of the Base Salary for such fiscal year, and shall be payable to the
extent the applicable performance goals are achieved (which goals and payment
matrices shall be set by the Compensation Committee  in its  discretion after
consultation with a nationally recognized compensation consultant (the
“Consultant”)). Unless otherwise determined by the Compensation Committee and
agreed to by the Executive, bonus goals and bonus payout matrices shall be the
same with respect to all executive officers of the Company. The Bonus will be
paid following certification by the Board that the applicable goals have been
achieved and the Board shall promptly provide such certification following
achievement of the applicable goals.  The amount payable under this Section 4.2
shall, to the extent permitted under the applicable Bonus plan, be paid by March
15th of the calendar year immediately following the calendar year in which the
Bonus is earned or, if later, the fifteenth day of the third month following the
end of the Company’s fiscal year in which the Bonus is earned.



2

 

--------------------------------------------------------------------------------

 

 

4.3.      Incentive Compensation.  Executive shall be entitled to participate in
all long-term  incentive plans (including any equity incentive plan) sponsored
by the Company or any member of the Company Group either now or in the future,
on terms and conditions similar to those applicable to other executive officers
of the Company generally. The amount and terms of the long-term incentive awards
awarded to the Executive shall be set by the Compensation Committee in its
discretion after consultation with the Consultant.  Effective as of the
commencement of the Term and in accordance with a separate, definitive,
agreement, Executive shall receive a grant of 400,000 Restricted Stock Units
from the Company’s existing Equity Plan, 50% of which shall ratably vest over
three years during the Executive’s employment under this agreement and 50% of
which may vest over three years based upon meeting performance measures
established by the Compensation Committee after consultation with the
Consultant.  In accepting such grant, Executive agrees to waive any
participation he may otherwise have had under the Company’s existing Equity Plan
for the calendar years 2020, 2021 and 2022. 

4.4.      Participation in Benefit Plans. 

(a)        Executive shall be entitled to participate in each employee benefit
plan or perquisite applicable generally to executive officers of the Company
(including health insurance, long-term disability, qualified and non-qualified
retirement plans, if any, and deferred compensation benefits, but excluding any
severance benefit or termination pay plan) in accordance with the provisions
thereof.  Notwithstanding the foregoing, Executive shall not be entitled to
receive any additional benefits or awards under discretionary plans or programs
of the Company unless the Committee exercises the necessary discretion to
provide Executive with such benefits or awards.  For the purposes of defining
years of service, Executive shall be given credit for his years of service with
Genesis Healthcare Corporation and its predecessors.

(b)        During the Term, Executive shall be entitled to $3 million of “whole
life” life insurance coverage.  Such coverage shall be taxable to Executive to
the extent required under applicable law.

4.5.      Vacation and Holidays.  Executive shall be entitled to vacation in
accordance with the Company’s vacation policy in effect from time to time for
its executive officers, but not less than five (5) weeks in each full calendar
year.  Executive shall also be entitled to all paid holidays given by the
Company to its executive officers.  Except as required by law, vacation days
that are not used during any calendar year may not be accrued, nor shall
Executive be entitled to compensation for unused vacation days.

5.         Reimbursement of Expenses. 

The Company shall pay or reimburse Executive for all reasonable business
expenses incurred by Executive during the Term in performing his obligations
under this Agreement in accordance with its written reimbursement or business
expense policies in effect from time to time.  Any such expense reimbursement
will be made within thirty (30) days following Executive’s proper submission to
the Company of appropriate vouchers or receipts for such expenses, but in no
event later than the last day of the calendar year following the calendar year
in which the

3

 

--------------------------------------------------------------------------------

 

 

reimbursable expense was incurred.  Any such expense reimbursement during a
calendar year will not affect the amount of expenses eligible for reimbursement
during any other calendar year.  The right to any such expense reimbursement
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit. 

6.         Events of Termination of Employment. 

6.1.      Expiration of Term.  Executive’s employment with the Company and the
Company Group shall cease automatically on the expiration of the Term.

6.2.      Death or Disability.  Executive’s employment with the Company and the
Company Group shall automatically terminate on Executive’s death.  Executive’s
employment shall terminate thirty (30) days after Executive is notified that his
employment is terminated for Disability (provided, that Executive shall not have
returned to the performance of his duties on a full-time basis during such
thirty (30) day period).  For purposes of this Agreement, “Disability” means an
incapacity due to a physical or mental condition which causes Executive to be
unable to perform the essential functions of his position under this Agreement
with a reasonable accommodation on a full-time basis for (i) a period of six (6)
consecutive months, or (ii) for shorter periods aggregating more than six (6)
months in any twelve (12) month period.  “Disabling Condition” shall mean such
an incapacity that does not meet the time requirements for Disability.  The
Company may temporarily relieve Executive from his duties and responsibilities
during any period that he has a Disabling Condition (provided, that the Company
shall continue to provide Executive with full compensation and benefits during
such period), provided, that Executive shall be immediately restored to his
duties and responsibilities if Executive is able to resume his duties on a
full-time basis prior to his termination for Disability.  Executive agrees to
submit to reasonable medical examination upon the reasonable request, and at the
expense, of the Company during any period when he (or his representative) claims
that he has a Disabling Condition.

6.3.      Termination by Company for Cause. 

(a)        The Company may, following any determination by the Board that Cause
exists in accordance with the procedure set forth in this subsection (a),
terminate Executive’s employment with the Company and the Company Group for
Cause by notice to Executive describing the reasons for such termination.  In
the event the Board believes Cause may exist for termination of Executive’s
employment, the Board shall provide written notice to Executive describing the
basis for such belief.  Executive shall have fifteen (15) days to fully and
promptly address and correct any concerns raised by the Board regarding the
existence of Cause.  The Company may temporarily relieve Executive from his
duties and responsibilities pending the outcome of any proceeding of the Board
to determine if Cause exists (provided, that, during such period, the Company
shall continue to provide Executive with full compensation and benefits);
provided, that Executive shall be immediately restored to his duties and
responsibilities if the Board determines that Cause does not exist or fails to
render a prompt determination following the substantial completion of its
investigation.  The final determination that Executive’s employment shall be
terminated for Cause shall be made by the affirmative vote of two-thirds (2/3)
of the non-employee membership of the Board at a meeting of the Board duly
called and held upon at least

4

 

--------------------------------------------------------------------------------

 

 

fifteen (15) days prior written notice to Executive specifying the particulars
of the action or inaction alleged to constitute “Cause” (and at which meeting
Executive and his counsel are entitled to be present and are given a reasonable
opportunity to be heard).

(b)        For purposes of this Section 6.3, “Cause” means any of the following
events with respect to Executive:

(i)         Executive has been convicted of, or pleads guilty or nolo contendere
to, any crime or offense constituting a felony under applicable law or involving
embezzlement, theft or moral turpitude, which crime or offense is substantially
related to Executive’s position with the Company or impairs Executive’s ability
to perform his duties with the Company, in either case as may be reasonably
determined by the Board;

(ii)       Executive’s commission of a willful act of fraud or dishonesty
against the Company or the Company Group, or Executive’s willful engaging in
conduct which is materially injurious to the Company or the Company Group,
monetarily or otherwise;

(iii)      Executive’s abuse of illegal drugs and other controlled substances or
Executive’s habitual intoxication, which conduct continues after written demand
for cessation of such conduct is delivered to Executive by the Board;

(iv)       Executive’s continued willful and intentional failure to
substantially comply with the reasonable mandates of the Board commensurate with
his position as Chief Executive Officer after a written demand for substantial
compliance is delivered to him by the Board, which demand specifically
identifies the mandate(s) with which the Board believes he has not substantially
complied, and which failure is not substantially corrected by him within fifteen
(15) days after receipt of such demand.  Executive shall not be considered to
have failed to substantially comply if (I) he fails to so comply by reason of
total or partial incapacity due to physical or mental illness or (II) the
requested action is illegal.  For the avoidance of doubt, Executive shall not be
subject to termination for Cause if Executive acts or refrains from acting: (1)
in reliance upon and in accordance with a resolution duly adopted by the Board;
(2) in reliance upon and in accordance with the advice of outside counsel to the
Company; or (3) in the good faith reasonable belief that an action is in the
best interests of the Company (or in the case of refraining from taking an
action, that such action is not in the best interests of the Company), provided,
however, that the Executive may not act or refrain from acting in reliance upon
this Clause (3) where the Board has issued a written demand specifically
directing the Executive to take or refrain from taking a specified action.

6.4.      Resignation by Executive for Good Reason. 

(a)        Upon the occurrence of any event described in this Section 6.4(a)
below in the absence of Executive’s express written consent or request (each
such event, a “Good Reason”), Executive shall have the right to elect to
terminate his employment under this Agreement from all

5

 

--------------------------------------------------------------------------------

 

 

(but not less than all) positions with the Company and the Company Group by
resignation, upon not less than thirty (30) days’ prior written notice given
within one hundred twenty (120) days after the event purportedly giving rise to
Executive’s right to elect; provided,  however, that the Company has not cured
or otherwise corrected such event prior to the expiration of such thirty (30)
day period.

(i)         Any reduction by the Company of Executive’s Base Salary;

(ii)       Any change by the Company to the terms or conditions of Executive’s
Bonus or any incentive plan (including any equity incentive plan) in which
Executive participates that reduces the compensation received by Executive;

(iii)      Any relocation of Executive’s principal place of employment or the
relocation of the Company’s principal office or corporate headquarters to a
location that is not within forty-five (45) miles of Executive’s current
residence;

(iv)       Executive ceases to participate in long-term incentive plans
(including any equity incentive plan) sponsored by the Company or its affiliates
on terms and conditions similar to those applicable to other senior executive
officers of the Company generally (except as specifically provided in the last
sentence of Section 4.3); or

(v)        The assignment to Executive by the Company of any duties materially
inconsistent with Executive’s status with the Company or a substantial
alteration in the nature or status of Executive’s responsibilities from those
described in Section 3.1, or a reduction in Executive’s titles or offices as in
effect as of immediately following the effective date of this Agreement, as
applicable, or any removal of Executive from, or any failure to nominate or
appoint Executive to any such positions other than as a result of Executive’s
death, termination of employment (and other than as a result of Executive’s
Disabling Condition or pending a determination that Cause exists), or the
failure to restore Executive to his responsibilities following his recovery from
a Disabling Condition prior to his employment termination or following a
determination that Cause does not exist; provided, that, for the avoidance of
doubt, a failure to elect Executive to the Board shall constitute Good Reason
under this Agreement.  Executive agrees and acknowledges that the appointment by
the Company of a nonexecutive Chairman of the Board or a lead director shall not
constitute “Good Reason” hereunder.

6.5.      Termination by the Company without Cause.  In addition to any
termination of Executive’s employment with the Company and the Company Group for
reasons described in the foregoing provisions of this Section 6, the Company may
terminate such employment at any time without Cause.  Such determination shall
be made by the affirmative vote of two-thirds (2/3) of the non-employee
membership of the Board at a meeting of the Board called and held for such
purpose.  The Board shall provide Executive with written determination of its
decision no less than ninety (90) days prior to the effective date of such
employment termination.



6

 

--------------------------------------------------------------------------------

 

 

6.6.      Resignation by Executive Without Good Reason.  Notwithstanding
anything to the contrary contained in this Agreement, Executive may, at any time
after at least ninety (90) days prior written notice to the Company, terminate
voluntarily Executive’s employment hereunder.  Upon receiving such notice, the
Company may relieve Executive of some or all of his duties at any time during
the notice period without constituting “Good Reason” for termination.

7.         Severance Upon an Event of Termination. 

7.1.      General Provision.  Upon termination of Executive’s employment for any
reason, Executive shall be entitled to no further compensation hereunder other
than (i) Executive’s accrued and unpaid Base Salary through the date of
termination, (ii) any earned but unpaid Bonus for any fiscal year ending prior
to the date of termination, (iii) any benefits (including reasonable business
expenses) accrued and vested under the terms of the Company’s employee benefit
plans and programs through the date of termination, (iv) all deferred
compensation of any kind, including, without limitation, any amounts earned
under any deferred compensation plan payable under the terms of such deferred
compensation plans, (v) the option to have assigned to him at no cost and with
no apportionment of prepaid premiums any assignable insurance policy owned by
the Company and relating specifically to Executive ((i) through (v)
collectively, the “Accrued Benefits”) and (vi) any other payments or benefits
specifically provided in Section 7 of this Agreement.

7.2.      Termination Due to Death.  Upon Executive’s employment termination due
to his death, the Company shall pay to Executive (or to his estate) (i) a lump
sum in cash equal to Executive’s Base Salary for the period from the date of
termination through the end of the Term (computed as if Executive had not died)
within sixty (60) days after date of termination; (ii) benefits as if
Executive’s employment had terminated on the last day of the month in a lump sum
within sixty (60) days after date of termination; and (iii) a pro rata Bonus for
the portion of the year in which the date of termination occurs preceding the
date of termination based upon the amount that would have been earned based on
the Company’s actual performance for the portion of the year ending on the date
of termination, using performance goals that are pro-rated to reflect the
portion of the year prior to the date of termination (which amount will be paid
as soon as practicable following the date of termination but no later than sixty
(60) days after the date of termination).  In addition, all restricted stock,
stock options, performance share, and other equity or equity-based awards made
to Executive shall automatically become fully vested and, if applicable,
immediately exercisable as of the date of death and shall be immediately
exercisable for a period of two (2) years following the termination of
Executive’s employment but in no event later than the expiration of the original
term of the option, stock appreciation right, or other applicable award.

7.3.      Termination for Cause.  Upon Executive’s employment termination for
Cause, the Company shall pay to Executive all deferred compensation of any kind
to which Executive is entitled on his date of termination in accordance with the
terms of any deferred compensation agreement.



7

 

--------------------------------------------------------------------------------

 

 

7.4.      Severance.  Upon Executive’s employment termination by the Company
without Cause, due to Executive’s Disability, or by Executive for Good Reason
(each a “Qualifying Termination”), the Company shall provide Executive (or, in
the event of Executive’s death after a Qualifying Termination, his beneficiary
or beneficiaries or his estate, as provided) the payments and benefits described
in this Section 7.4, which shall commence or be paid at the times set forth
below in this Section 7.4, subject to (x) Executive’s compliance with the
provisions of Section 8 and 9 below; and (y) if the Company determines to so
request, Executive entering into a release substantially in the form set forth
as Exhibit A hereto, which release must be signed by the Company and promptly
provided to Executive.  Notwithstanding the foregoing, and except as provided in
Section 7.4(c) below, if Executive is required to enter into a release
substantially in the form set forth in Exhibit A hereto, no payment or benefit
under this Section 7.4 will be made or provided unless the release has become
effective and irrevocable within sixty (60) days after the date of termination;
provided, that, if the sixty (60) day period begins in one taxable year and ends
in a second taxable year, such payments or benefits will not commence until the
second taxable year (and, in such event, the first such payment will include any
amount that would, but for the requirement that the payment or benefit commence
in the second year, have been paid in the first such taxable year.)

(a)        Bonus for Year of Termination of Employment.  The Company shall pay
to Executive (or to his estate) a pro rata Bonus for the portion of the year in
which the date of termination occurs preceding the date of termination based
upon the amount that would have been earned based on the Company’s actual
performance for the portion of the year ending on the date of termination, using
performance goals that are pro-rated to reflect the portion of the year prior to
the date of termination.  Such payment will be made within sixty (60) days after
the date of termination.

(b)        Severance Pay.  The Company shall provide to Executive (or his
estate), as severance pay (the “Severance Payments”) the greater of (i)
Executive’s Base Salary under Section 4.2 as of the date of termination for the
remainder of the Term less any applicable disability insurance benefits (if
Executive’s employment terminates because of Disability) plus the amount of
Executive’s Bonus under Section 4.2 for the previous year; or (ii) two (2) times
Executive’s Termination Base Salary (as defined below) plus two (2) times
Executive’s target Bonus as in effect on the date of termination pursuant to
Section 4.2 hereof for the year of termination, less any applicable disability
insurance benefits (if Executive’s employment terminates because of Disability)
over the two (2) year period beginning with the date of termination of
employment.  Payments under this section 7.4(b) for Executive’s will be made in
accordance with Section 4.1 of this Agreement as if they were Base Salary
payments.  In no event shall such payments be reduced for any reason (other than
in the case of Disability as set forth above), including the fact that Executive
is employed by any other entity.  “Termination Base Salary” means the highest
Base Salary paid to Executive in the three (3) years preceding the Qualifying
Termination.

(c)        Benefit Continuation.  The Company shall continue to provide, on the
same basis as executive officers generally, the health and life insurance
benefits (but excluding disability benefits) provided to Executive and his
spouse and eligible dependents immediately prior to his

8

 

--------------------------------------------------------------------------------

 

 

date of termination for, whichever is later, the remainder of the Term or a
period of two (2) years following the date of termination (provided, that
Executive continues to make all required employee contributions) and as modified
for any changes to such benefits made with respect to executive officers of the
Company.  In the event that Executive’s participation in any such plan or
program is barred by the terms thereof (or by law, including the 2010 health
care reform law), the Company shall pay to Executive an amount equal to the
annual contribution, payments, credits or allocation made by the Company to him,
to his account or on his behalf under such plans and programs from which his
continued participation is barred.  Such payment will be made on a monthly basis
during such two (2) year post-employment period or remainder of the Term,
whichever is applicable. Coverage and/or payments shall be made during the sixty
(60) day period following termination of employment whether or not a release
(described above) has been executed, but will not continue beyond that time
absent execution of, and failure to revoke, the required release (if Company
exercises its option to require the release).

(d)        Equity.  All restricted stock, stock option, performance share, and
other equity or equity-based awards made to Executive shall fully vest and, if
applicable, shall be immediately exercisable for a period of two (2) years
following the date of termination of Executive’s employment, but in no event
later than the expiration of the original terms of the option, stock
appreciation right, or other applicable award (or in the case of stock units or
similar awards, shall be settled within thirty (30) days after such date of
termination of employment, to the extent permitted by 409A (as defined below)). 

8.         Duties Upon Termination. 

8.1.      Return of Materials.  Executive agrees that he will, upon termination
of his employment with the Company for any reason whatsoever, deliver to the
Company or where delivery of the documents is not feasible, such as electronic
documents and records, destroy any and all records, forms, contracts, memoranda,
work papers, lists of names or other customer data and any other articles or
papers which have come into his possession by reason of his employment with the
Company or which he holds for the Company or the Company Group, regardless of
whether or not any of said items were prepared by him, and he shall not retain
memoranda or copies of any of said items.  Executive shall assign to the Company
all rights to trade secrets and the products relating to the Company’s or the
Company Group’s business developed by him alone or in conjunction with others at
any time alike employed by the Company.  Notwithstanding anything herein to the
contrary, Executive may retain this Agreement, any documents relating to this
Agreement and any documents relating to Executive’s compensation, benefits,
retirement plans and deferred compensation plans, and Executive may retain
copies of certain non-confidential materials, with the prior consent of the
Board.

8.2.      Resignation from All Positions.  Notwithstanding any other provision
of this Agreement, upon the termination of Executive’s employment for any
reason, unless otherwise requested by the Board, Executive shall immediately
resign from all positions that he holds or has ever held with the Company and
the Company Group (and with any other entities with respect to which the Company
has requested Executive to perform services).  Executive hereby agrees to

9

 

--------------------------------------------------------------------------------

 

 

execute any and all documentation to effectuate such resignations upon request
by the Company, but he shall be treated for all purposes as having so resigned
upon termination of his employment, regardless of when or whether he executes
any such documentation.

8.3.      Cooperation.  For a period of two (2) years following the termination
of Executive’s employment, Executive will respond to reasonable, limited
inquiries from the Company with respect to matters within Executive’s
knowledge.  Executive need only respond to such inquiries by telephone or
E-mail, and the amount of detail in such response and the promptness with which
it is made will depend on, among other things, the other demands on Executive’s
time.

9.         Post-Termination Obligations. 

All payments and benefits to Executive under this Agreement, other than the
Accrued Benefits, shall be subject to Executive’s compliance with the following
provisions.  Executive hereby acknowledges that this Agreement provides him with
additional benefits that he did not have under his prior agreement.

9.1.      Confidential Information.  At all times during and after the term of
this Agreement, Executive shall not disclose or reveal to any Unauthorized
Person Confidential Information relating to the Company, the Company Group, or
to any businesses operated by them.  For purposes of this Section 9.1,
Confidential Information is all information relating to the Company or the
Company Group that is not known by or readily available to the general public or
which becomes known by or readily available to the general public as a result of
any improper act or omission of Executive.  Notwithstanding anything herein to
the contrary, Executive may reveal information, as necessary, (i) pursuant to
his conducting Company business during the Term, or (ii) when required to do so
by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of the Company, by any administrative
body or legislative body (including a committee thereof) with jurisdiction to
order Executive to divulge, disclose or make accessible such information, or as
otherwise required by law.  For purposes of this Section 9.1, Unauthorized
Person is any person or entity, within or without the Company, who does not need
to know the Confidential Information in order to advance a legitimate business
interest of the Company, unless the Company has a relationship or agreement with
that person or entity such that the person or entity has an enforceable
obligation to maintain the confidentiality of the Confidential Information;
provided that nothing in this Section 9.1 shall prevent Executive from
disclosing Confidential Information to any person within or without the Company
as Executive reasonably believes necessary to facilitate the performance of his
material duties and responsibilities as specified in Section 3.

9.2.      Competitive Conduct.  While Executive is employed by the Company and
for the two (2) year period beginning on the date of termination of employment,
Executive shall not, except with the Company’s express prior written consent,
directly or indirectly, in any capacity for the benefit of any person:

(a)        solicit any person who then is, and who was within six (6) months
prior to the termination of Executive’s employment, a customer, supplier,
salesman, agent or

10

 

--------------------------------------------------------------------------------

 

 

representative of the Company, in any manner which interferes with such person’s
relationship with the Company, or in an effort to obtain such person as a
customer, supplier, salesman, agent or representative of any business in
competition with the Company which business conducts operations within fifteen
(15) miles of any office or facility owned, leased or operated by the Company or
in any county, or similar political subdivision, in which the Company conducts
substantial business;

(b)        solicit the employment of any person who is, or was at any time
during the three (3) months immediately prior to the termination of Executive’s
employment, an employee, consultant, officer or director of the Company (except
for such employment by the Company);

(c)        hire any person (whether as an employee, officer, director, agent,
consultant or independent contractor) who is, or was at any time during the
three (3) months prior to the termination of Executive’s employment, an officer
or managing director of the Company (except for such employment by the Company);

(d)        establish, engage, own, manage, operate, join or control, or
participate in the establishment, ownership (other than as the owner of less
than one percent (1%) of the stock of a corporation whose shares are publicly
traded) management, operation or control of, or be a director, officer,
employee, salesman, agent or representative of, or be a consultant to, any
business or any person in any business in competition with the Company if such
business or person has any office or facility, at any location within fifteen
(15) miles of any office or facility owned, leased or operated by the Company or
conducts substantial business in any county, or similar political subdivision in
which the Company conducts substantial business.  For purposes of Section 9.2,
the term “Company” shall include all affiliates and subsidiaries of the Company.

(e)        Notwithstanding the foregoing, if Executive’s employment is
terminated in any manner, other than by the Company with Cause or by the
Executive without Good Reason, the time period for the restrictions in Section
9.2(d) will be the same as the time period during which Executive is to continue
to receive his Base Salary under this Agreement but in no event longer than two
(2) years. 

9.3.      Failure of Executive to Comply.  If Executive shall, without written
consent of the Company, fail to comply with the provisions of this Section 9,
his rights to any future payments or other benefits hereunder, other than the
Accrued Benefits, shall terminate (without prejudice to any other rights,
including recovery of damages of the Company), and the Company’s obligations to
make such payments and provide such benefits shall cease; provided, however,
that, for purposes of Section 9.3, no such failure to comply with any provision
of this Section 9 shall be deemed to have occurred unless and until Executive
receives written notice from the Company specifying the conduct alleged to
constitute such failure and, solely with respect to any failure to comply with
any provision of this Section 9, if such failure is an unintentional violation
of this Section 9, Executive has not cured such failure within thirty (30) days
after such notice.

9.4.      Remedies.  Executive agrees that monetary damages would not be
adequate compensation for any loss incurred by the Company by reason of a breach
of the provisions of

11

 

--------------------------------------------------------------------------------

 

 

Sections 8 and 9 of this Agreement and hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be
adequate.  Accordingly, in addition to any other remedies that the Company may
have at law or in equity, the Company shall have the right to have all
obligations, agreements and other provisions of Sections 8 and 9 specifically
performed by Executive, and the Company shall have the right to obtain
preliminary injunctive relief to secure specific performance and to prevent a
breach of Section 8 or 9.  If the Company is obliged to resort to litigation to
enforce a covenant in Section 8 or 9 that contains a fixed term, then such fixed
term shall be extended for a period of time equal to the period during which a
material breach of such covenant was occurring, beginning on the date of a final
court order (without further right of appeal) holding that such a material
breach occurred, or, if later, the last day of the original fixed term of such
covenant.  For purposes of Section 9.4, the term “Company” shall include all
affiliates and subsidiaries of the Company.

9.5.      Consideration.  Executive expressly acknowledges that the covenants
contained in Sections 8 and 9 are a material part of the consideration bargained
for by the Company and, without the agreement of Executive to be bound by the
covenants contained in such sections, the Company would not have agreed to enter
into this Agreement.

9.6.      Scope.  If any portion of the covenants contained in Section 8 or 9 or
its application is construed to be invalid, illegal or unenforceable, then the
other portions and their application shall not be affected thereby and shall be
enforceable without regard thereto.  If any of such covenants is determined to
be unenforceable because of its scope, duration, geographical area or similar
factor, the court making such determination shall have the power to reduce or
limit such scope, duration, area or other factor, and such covenant shall then
be enforceable in its reduced or limited form.

10.       Effect of Prior Agreements. 

This Agreement contains the entire understanding between the parties hereto and,
upon effectiveness of this Agreement, this Agreement supersedes all prior
agreements (including but not limited to the Current Employment Agreement) and
discussions between the Company and Executive regarding the same subject matter.

11.       General Provisions.

11.1.    Counterparts.  This Agreement may be executed in separate counterparts,
and by different parties on separate counterparts, each of which shall be deemed
an original, but all of which shall constitute one and the same instrument.

11.2.    Attorney’s Fees.  If Executive prevails as to any material issue in any
legal proceeding to enforce the terms of this Agreement, the Company shall
reimburse Executive for the portion of his reasonable attorneys’ fees, costs and
expenses incurred related to any material issue(s) on which Executive
prevails.  The Company shall pay directly all attorneys’ fees and expenses
reasonably incurred by Executive in connection with the negotiation and
preparation of this Agreement, subject to a maximum of $25,000.



12

 

--------------------------------------------------------------------------------

 

 

11.3.    Mitigation.  Executive shall not be obligated to seek other employment
or take any other action to mitigate any severance benefits hereunder.

11.4.    Assignability and Binding Effect.  This Agreement (including the
covenants set forth in Sections 8 and 9) shall inure to the benefit of and shall
be binding upon the Company, the Company Group, and their successors (including
successors to all or substantially all of the Company’s assets) and permitted
assigns and upon the Executive and his heirs, executors, legal representatives,
successors and permitted assigns.  Unless clearly inapplicable, reference herein
to the Company shall be deemed to include its successors and permitted
assigns.  However, neither party may assign, transfer, pledge, encumber,
hypothecate or otherwise dispose of this Agreement or any of its or his rights
hereunder without prior written consent of the other party, any such attempted
assignment, transfer, pledge, encumbrance, hypothecation or other disposition
without such consent shall be null and void, without effect.

11.5.    Severability.  In the event any provision of this Agreement or any part
hereof is held invalid, such invalidity shall not affect any remaining part of
such provision or any other provision, and to this end, the provisions of this
Agreement are intended to be and shall be deemed severable.  If any court
construes any provision of this Agreement to be illegal, void or unenforceable
because of the duration or the area or matter covered thereby, such court shall
reduce the duration, area or matter of such provision, and, in its reduced form,
such provision shall then be enforceable and shall be enforced.

11.6.    Withholding.  The Company may withhold from any amounts payable under
this Agreement such taxes and governmentally required withholdings as may be
required to be withheld pursuant to any applicable law or regulation.

11.7.    Indemnification. 

(a)        The Company shall maintain in effect, during the Term and for a
period of at least six (6) years following the Term, directors’ and officers’
liability insurance and fiduciary liability insurance covering Executive and his
Legal Representatives (as defined below), with benefits and levels of coverage
at least as favorable as that provided under the Company’s policies as of
immediately following the effective date of this Agreement.  Such insurance
shall be obtained from an insurance carrier with the same or better credit
rating as the Company’s insurance carrier, with respect to such policies, as of
the effective date of this Agreement. The Company shall indemnify Executive and
his beneficiaries and successors (the “Legal Representatives”) to the fullest
extent permitted by applicable law against all costs, charges, damages, amounts
paid in settlement or expenses (including reasonable attorneys’ fees) whatsoever
incurred or sustained by him or his Legal Representatives in connection with any
threatened, pending or completed action, suit or proceeding to which he or his
Legal Representatives may be made a party as a result of the entering into of
this Agreement or the performance of services hereunder.  This indemnification
provision is in addition to, and is not in substitution for, any other
indemnification rights that Executive might have under any insurance policy, the
Company’s governance documents, or any other plan, policy or agreement which
provides indemnification rights for Executive; provided, however, that any
indemnity payments made pursuant to this Section 11.7 shall not be duplicative

13

 

--------------------------------------------------------------------------------

 

 

of payments made pursuant to any insurance policy, the Company’s governance
documents, or any other plan, policy or agreement which provides indemnification
rights for Executive.

(b)        Notice of Claim.  Executive shall give to the Company notice of any
claim made against him for which indemnification will or could be sought under
this Section 11.7.  In addition, Executive shall give the Company such
information and cooperation as it may reasonably require and as shall be within
Executive’s power, at such times and places as are convenient for Executive.

(c)        Defense of Claim.  With respect to any claim under this Section 11.7
as to which Executive notifies the Company of the commencement thereof:

(i)         The Company will be entitled to participate therein at its own
expense; and

(ii)       To the extent that it may wish, the Company will be entitled to
assume the defense thereof, with counsel reasonably satisfactory to Executive,
which in the Company’s sole discretion may be regular counsel to the Company and
may be counsel to other officers and directors of the Company or the Company
Group; provided that Executive shall be permitted to retain his own counsel, at
the Company’s expense, in the event he reasonably believes it necessary.

(iii)      The Company shall not be liable to indemnify Executive under this
Section 11.7 for any amounts paid in settlement of any action or claim effected
without its written consent.  The Company shall not settle any action or claim
in any manner, without Executive’s written consent, which (i) would impose any
penalty or limitation on Executive, or (ii) does not deny all liability and
wrongdoing by Executive.  Neither the Company nor Executive will unreasonably
withhold or delay their consent to any proposed settlement.

(d)        Timing of Payment.  The Company shall pay all costs and expenses
(including reasonable attorneys’ fees) incurred by Executive or his Legal
Representatives in connection with the investigation, defense, settlement or
appeal of any action, suit or proceeding within thirty (30) days of presentation
to the Company of an itemized statement of such costs and expenses.  The Company
shall pay any damages or settlement amounts to the claiming party when such
amounts are due and owing under any court order or settlement document.  If the
Company does not pay any amounts on a timely basis, Executive or his Legal
Representatives may bring a claim for payment against the Company and the
Company shall pay Executive’s or his Legal Representative’s costs and expenses
(including reasonable attorneys’ fees) in connection with such claim.

(e)        Survival.  Notwithstanding anything contained herein to the contrary,
the provisions of this Section 11.7 shall survive the termination of this
Agreement.

12.       Modification and Waiver.



14

 

--------------------------------------------------------------------------------

 

 

12.1.    Amendment of Agreement.  Except for increases in compensation made as
provided in Section 4.1, this Agreement may not be changed or modified except by
an instrument in writing signed by both of the parties hereto.  No action taken
by the Company hereunder, including without limitation any waiver, consent or
approval, shall be effective unless approved by the Board.

12.2.    Waiver.  No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

13.       Notices.

Any notice to be given hereunder shall be in writing and shall be deemed given
when delivered personally, sent by courier or telecopy or registered or
certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated below or to such other address as such
party may subsequently give notice of hereunder in writing:

To Executive at the Executive’s address in the Company’s records.

To the Company at:

Genesis Administrative Services, LLC

101 East State Street

Kennett Square PA 19348

Attention: Law Department

And with a copy to:

The Chairman of the Board at the address provided to the Executive by the
Company from time to time

 

And with a copy to:

The Chairman of the Compensation Committee at the address provided to the
Executive by the Company from time to time

 

14.       Governing Law and Venue. 

The parties hereto intend that this Agreement shall be governed by the laws of
the Commonwealth of Pennsylvania, without regard to its conflict of laws
provisions.  The parties

15

 

--------------------------------------------------------------------------------

 

 

consent to the authority and exclusive jurisdiction of the Court of Common Pleas
for Chester County, Pennsylvania or the United States District Court for the
Eastern District of Pennsylvania for purposes of any dispute related to this
Agreement.  Each party hereto hereby irrevocably waives, to the fullest extent
permitted by law, (i) any objection that it may now or hereafter have to laying
venue of any suit, action or proceeding brought in such courts, and (ii) any
claim that any suit, action or proceeding brought in such courts has been
brought in an inconvenient forum.

15.       Code Section 409A. 

This Agreement is intended to comply with Code Section 409A and Treasury
Regulations thereunder (“409A”) and shall be administered and interpreted
accordingly, including, without limitation, interpretation of “termination of
employment” in a manner consistent with the definition of separation from
service under 409A.  Any installment payments hereunder shall be treated as
separate payments for purposes of 409A’s rules regarding treatment of
installment payments as single versus separate payments.  Notwithstanding any
other Section of this Agreement, any reimbursements hereunder (other than tax
gross-up payments) shall be made by the end of the calendar year following the
calendar year in which the related expense is incurred (or by such earlier date
prescribed elsewhere in this Agreement).  Notwithstanding any other Section of
this Agreement, reimbursement of expenses incurred due to a tax audit or
litigation or any tax-gross up shall be made by the end of the calendar year
following the calendar year in which the related taxes are remitted to the
applicable taxing authority, or where no taxes are remitted, the end of the
calendar year following the calendar year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the
litigation (or by such earlier date prescribed elsewhere in this
Agreement).  Any expense reimbursements hereunder during a calendar year will
not affect the amount of expenses eligible for reimbursement during any other
calendar year.  The right to any expense reimbursement pursuant to this
Agreement shall not be subject to liquidation or exchange for any other
benefit.  In the event Executive is a specified employee of a public company on
the date of termination then, to the extent required by 409A, payments hereunder
or under any other plan, agreement or arrangement to which Executive is a party
or in which he participates shall be made or commence, as applicable, on the
first day of the month following the six (6) month anniversary of the date of
termination (or within ten (10) days after his death, if earlier), with amounts
that would have been paid during such six (6) month delay included in the first
payment (provided that no payment shall be made earlier than otherwise
scheduled).

[SIGNATURES ON NEXT PAGE]



16

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has signed this Agreement, all as of the
day and year first above written.

Genesis Administrative Services, LLC

    

George V. Hager, Jr.

 

 

 

 

 

 

/s/ Michael S. Sherman

 

/s/ George V. Hager, Jr.

Name: Michael S. Sherman

 

 

Title: SVP

 

 

Dated: April 1, 2019

 

Dated: April 1, 2019

 

 



17

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF RELEASE AGREEMENT

This Release Agreement (“Release”) is entered into as of this _____day of
_______, hereinafter “Execution Date”, by and between George V. Hager, Jr.
(hereinafter “Employee”), and Genesis Administrative Services, LLC and its
successors and assigns (hereinafter, the “Company”).  The Employee and the
Company are sometimes collectively referred to as the “Parties”.

1.         The Employee’s employment with the Company is terminated effective
the ______ day of __________, (hereinafter “Termination Date”).  The Parties
have agreed to avoid and resolve any alleged existing or potential disagreements
between them arising out of or connected with the Employee’s employment and
positions with Genesis Healthcare, Inc. and any direct or indirect subsidiaries
of Genesis Healthcare, Inc. (the “Company Group”) including the termination
thereof.  The Company Group expressly disclaims any wrongdoing or any liability
to the Employee.

2.         The Company agrees to provide the Employee the severance benefits
provided for in his Employment Agreement (the “Employment Agreement”) with the
Company, dated _________, after he executes this Release and the Release becomes
effective pursuant to its terms.

3.         Employee represents that he has not filed, and will not file, any
complaints, lawsuits, administrative complaints or charges relating to his
employment and positions with, or resignation from, the Company Group, provided,
 however, that nothing contained in this Section 3 shall prohibit Employee from
bringing a claim to challenge the validity of the ADEA Release in Section 9
herein or shall be construed to prohibit Employee from filing a charge with or
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or a comparable state or local
agency.  Notwithstanding the foregoing, Employee agrees to waive Employee’s
right to recover monetary damages in any charge, complaint, or lawsuit filed by
Employee or by anyone else on Employee’s behalf.  Employee acknowledges that he
has been paid all salary, bonuses, and other compensation and reimbursable
expenses due him from the Company Group.  Employee further represents that he
has advised the Company’s General Counsel or Compliance Officer of any potential
violation of law, regulation, contractual obligation or Company policy, by the
Company Group or any entity acting for the Company Group, of which he is
aware.  In consideration of the benefits described in Section 2, for himself and
his heirs, administrators, representatives, executors, successors and assigns
(collectively, “Releasers”), Employee agrees to release the Company, its
subsidiaries, affiliates, and their respective parents, direct or indirect
subsidiaries, divisions, affiliates and related companies or entities,
regardless of its or their form of business organization, any predecessors,
successors, joint ventures, and parents of any such entity, and any and all of
their respective past or present shareholders, partners, directors, officers,
employees, consultants, independent contractors, trustees, administrators,
insurers, agents, attorneys, representatives and fiduciaries, including without
limitation all persons acting by, through, under or in concert with any of them
(collectively, the “Released Parties”), from any and all claims, charges,
complaints, causes of action or demands

18

 

--------------------------------------------------------------------------------

 

 

of whatever kind or nature that Employee and his Releasers now have or have ever
had against the Released Parties, whether known or unknown, from the beginning
of time to the date upon which Employee signs this Release, arising out of, or
relating to, Employee's employment or positions with the Company Group and the
termination thereof, including but not limited to: wrongful or tortious
termination; constructive discharge; implied or express employment contracts
and/or estoppel; discrimination and/or retaliation under any federal, state or
local statute or regulation, specifically including any claims Employee may have
under the Americans with Disabilities Act, Title VII of the Civil Rights Act of
1964 as amended, the discrimination or other employment laws of the Commonwealth
of Pennsylvania; any claims brought under any federal or state statute or
regulation for non-payment of wages or other compensation, including grants of
stock options or any other equity compensation; and libel, slander, or breach of
contract other than the breach of this Release.  This Release specifically
excludes claims, charges, complaints, causes of action or demand that (a) relate
to any unemployment compensation claim Employee may have, (b) involve rights to
receive vested benefits to which Employee is entitled as of the Termination Date
under any qualified or nonqualified employee benefit plans and arrangements of
the Company, (c) relate to claims for indemnification as provided under
applicable law, any applicable insurance policies, e.g., directors and officers
insurance, the Articles of Incorporation or By-Laws of the Company or any member
of the Company Group, or any applicable policy statements or indemnification
agreements by or with the Company or any member of the Company Group, or (d)
involve post-termination obligations owed to Employee by the Company under the
Employment Agreement.

4.         The Company, on its own behalf and on behalf of the Released Parties,
hereby releases Employee from all claims, causes of actions, demands or
liabilities which arose against the Employee on or before the time it signs this
Agreement.  This release covers any claims, whether the facts or circumstances
giving rise to them are currently known or unknown.  This Paragraph, however,
does not apply to or adversely affect any claims against Employee which allege
or involve the following: (i) willful misconduct, gross negligence or fraudulent
conduct by Employee during the Term; (ii) a violation of criminal law, unless
Employee has reasonable cause to believe that his conduct was lawful; or (iii)
post-termination obligations owed by him to the Company under the Employment
Agreement.  The Company will indemnify Employee for reasonable attorneys’ fees,
costs and damages which may arise in connection with any proceeding by the
Company or any Released Party which is inconsistent with this Release by the
Company and the Released Parties.

5.         Employee agrees not to make any derogatory statement with regard to
the performance, character, or reputation of the Company, its personnel or
employees, officers, owners, or attorneys and any and all related entities, or
assert that any current or former employee, agent, director or officer of same
has acted improperly or unlawfully with respect to Employee.  Employee
acknowledges that during his employment with Employer he was one of Employer’s
highest level executives.  Employee further acknowledges that he participated in
and was privy to attorney-client communications and other privileged
matters.  In addition to his post-termination non-disclosure obligations,
Employee further agrees that he will also keep all such communications and
matters confidential.  Employee agrees that he will not provide information or
testimony about any information he gained through his employment with Employer
unless

19

 

--------------------------------------------------------------------------------

 

 

requested by Employer or unless he receives an enforceable subpoena compelling
his testimony.  Employee agrees to promptly notify Company of the receipt of any
such subpoena.  Employee also agrees not to communicate in any manner with the
press (including, without limitation, internet, television, radio, magazine, and
newspaper) without the express written consent of the Company, regarding the
Company and its business activities.  Nothing in this Section precludes Employee
from providing truthful information to any governmental authority or in response
to any lawful subpoena or other legal process.

6.         The Company agrees not to make any derogatory statement with regard
to the performance, character, or reputation of the Executive, or assert that
Executive has acted improperly or unlawfully with respect to Employee.  The
Company also agrees not to communicate in any manner with the press (including,
without limitation, internet, television, radio, magazine, and newspaper)
without the express written consent of the Executive, regarding the
Executive.  Nothing in this Section precludes the Company from providing
truthful information to any governmental authority or in response to any lawful
subpoena or other legal process. The Company shall only be in breach of this
provision if the applicable statements were made by the members of the Board,
its senior executive officers or in official press releases.

7.         Employee warrants that no promise or inducement has been offered for
this Release other than as set forth herein and that this Release is executed
without reliance upon any other promises or representations, oral or
written.  Any modification of this Release must be made in writing and be signed
by Employee and the Company.

8.         If any provision of this Release or compliance by Employee or the
Company with any provision of the Release constitutes a violation of any law, or
is or becomes unenforceable or void, then such provision, to the extent only
that it is in violation of law, unenforceable or void, will be deemed modified
to the extent necessary so that it is no longer in violation of law,
unenforceable or void, and such provision will be enforced to the fullest extent
permitted by law.  If such modification is not possible, such provision, to the
extent that it is in violation of law, unenforceable or void, will be deemed
severable from the remaining provisions of this Release, which provisions will
remain binding on both Employee and the Company.  This Release is governed by,
and construed and interpreted in accordance with the laws of the State of
Pennsylvania, without regard to principles of conflicts of law.  Employee
consents to venue and personal jurisdiction in the State of Pennsylvania for
disputes arising under this Release.  This Release represents the entire
understanding with the Parties with respect to subject matter herein, no oral
representations have been made or relied upon by the Parties.

9.         In further recognition of the above, Employee hereby releases and
discharges the Released Parties from any and all claims, actions and causes of
action that he may have against the Released Parties, as of the date of the
execution of this Release, arising under the Age Discrimination in Employment
Act of 1967, as amended (“ADEA”), and the applicable rules and regulations
promulgated thereunder.  The Employee acknowledges and understands that ADEA is
a federal statute that prohibits discrimination on the basis of age in
employment, benefits and benefit plans.  Employee specifically agrees and
acknowledges that: (A) the release in this Section

20

 

--------------------------------------------------------------------------------

 

 

9 was granted in exchange for the receipt of consideration that exceeds the
amount to which he would otherwise be entitled to receive upon termination of
his employment; (B) his waiver of rights under this Release is knowing and
voluntary as required under the Older Workers Benefit Protection Act; (B) that
he has read and understands the terms of this Release; (C) he has hereby been
advised in writing by the Company to consult with an attorney prior to executing
this Release; (D) the Company has given him a period of up to twenty-one (21)
days within which to consider this Release, which period shall be waived by the
Employee’s voluntary execution prior to the expiration of the twenty-one (21)
day period; and (E) following his execution of this Release he has seven (7)
days in which to revoke his release as set forth in this Section 9 only and
that, if he chooses not to so revoke, the Release in this Section 9 shall then
become effective and enforceable and the payment listed above shall then be made
to him in accordance with the terms of this Release.  To cancel this Release,
Employee understands that he must give a written revocation to the General
Counsel of the Company, either by hand delivery or certified mail within the
seven (7) day period.  If he rescinds the Release, it will not become effective
or enforceable and he will not be entitled to any benefits from the Company.

10.       EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS CAREFULLY READ AND
VOLUNTARILY SIGNED THIS RELEASE, THAT HE HAS HAD AN OPPORTUNITY TO CONSULT WITH
AN ATTORNEY OF HIS CHOICE, AND THAT HE SIGNS THIS RELEASE WITH THE INTENT OF
RELEASING THE RELEASED PARTIES TO THE EXTENT SET FORTH HEREIN.

11.       In the event that any provision of this Release should be held to be
invalid or unenforceable, each and all of the other provisions of this Release
shall remain in full force and effect.  If any provision of this Release is
found to be invalid or unenforceable, such provision shall be modified as
necessary to permit this Release to be upheld and enforced to the maximum extent
permitted by law.

ACCEPTED AND AGREED TO:

Genesis Administrative Services, LLC

    

George V. Hager, Jr.

 

 

 

 

 

 

Name:

 

 

Title:

 

 

Dated:

 

Dated:

 

21

 

--------------------------------------------------------------------------------